FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50227

               Plaintiff - Appellee,             D.C. No. 8:09-cr-00132-RGK

  v.
                                                 MEMORANDUM *
NILESH BHARATKUMAR KUMAR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Nilesh Bharatkumar Kumar appeals from the district court’s judgment and

challenges his guilty-plea conviction for conspiracy to use and possess counterfeit

access devices, in violation of 18 U.S.C. § 1029(b)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kumar contends that his guilty plea was not knowing and voluntary because

he received ineffective assistance from trial counsel, who failed properly to advise

him about the immigration consequences of his guilty plea. “Claims of ineffective

assistance of counsel are generally inappropriate on direct appeal.” See United

States v. McKenna, 327 F.3d 830, 845 (9th Cir. 2003). Contrary to Kumar’s

contention, the record on appeal is not sufficiently developed to evaluate the

effectiveness of trial counsel. See id.

      AFFIRMED.




                                          2                                      10-50227